Citation Nr: 1340604	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a nervous condition.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.

REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran originally filed a claim for entitlement to service connection for a nervous condition in October 1972.  This claim was denied in a February 1973 rating decision.  This decision became final when the Veteran failed to appeal.

The Veteran filed a claim for entitlement to service connection for PTSD in November 2004.  The RO denied this claim in an April 2005 rating decision, and confirmed the denial in a September 2005 rating decision after the Veteran submitted new evidence.  The September 2005 rating decision became final when the Veteran failed to appeal.  

In July 2010 the Veteran filed to reopen his claim to entitlement to service connection for PTSD.  The Board interprets this as claim to reopen the service connection claim for a nervous condition as well.  In the October 2010 rating decision, the RO denied reopening the claim due to the Veteran's failure to submit new and material evidence.  

The Board must make a determination as to whether new and material evidence has been submitted for both claims, irrespective of the RO's decision to not reopen the claim for service connection for PTSD.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 1973 rating decision denying service connection for a nervous condition was not appealed by the Veteran.

2.  The evidence received since the February 1973 rating decision includes evidence that is neither cumulative nor redundant, and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric condition.

3.  The September 2005 rating decision denying service connection for PTSD was not appealed by the Veteran.

4.  The evidence received since the September 2005 rating decision includes evidence that is neither cumulative nor redundant, and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric condition.

CONCLUSIONS OF LAW

1.  The February 1973 rating decision that denied entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received since the February 1973 denial is new and material, and the claim of entitlement to service connection for an acquired psychiatric condition  is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The September 2005 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

4.  The evidence received since the September 2005 denial is new and material, and the claim of entitlement to service connection for an acquired psychiatric condition, to include PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b) (2013), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim. 

In light of the Board's reopening of the claim, any deficiency regarding new and material evidence notice is not prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1  (2006).

II. Claims to Reopen

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 
A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Veteran's claim for service connection for a nervous condition was denied in the February 1973 rating decision because his diagnosed "borderline personality" disorder was not a "disability" under the law.  Therefore, an unestablished fact necessary to substantiate the claim is competent evidence of a current disability.  

The evidence received since the 1973 denial includes the report of a January 2012 VA examination, that includes a diagnosis of anxiety disorder and stated that it "was most likely aggravated by service."  This evidence is new and material and sufficient to reopen the claim.  

The Veteran's claim for service connection for PTSD was denied in the September 2005 rating decision because the Veteran did not have a verified "stressor."  The Veteran did not initiate an appeal of this denial.  The Veteran filed a claim to reopen in July 2010, and in an October 2010 rating decision the RO denied reopening the claim for failure to submit new and material evidence.  

The basis for the September 2005 final denial was that evidence failed to show that the Veteran had a verified "stressor" for purposes of service connection for PTSD.  Therefore, an unestablished fact necessary to substantiate the claim is competent evidence that the Veteran experienced an in-service stressor.  

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 38 C.F.R. § 3.304(f).  In accordance with this change, the Veteran's January 2012 VA examiner determined that the Veteran had experienced an in-service "stressor."  To avoid prejudice to the Veteran, the Board finds that readjuciation in light  of these regulation changes is necessary as they are directly related to the unestablished fact necessary to substantiate the Veteran's claim as identified in the September 2005 final denial. 

As a result, the Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claims for both a nervous condition and PTSD.  For practical reasons, the Board has elected to merge the claims into a single claim for entitlement to service connection for an acquired psychiatric condition, to include PTSD and anxiety disorder.


ORDER

The previously denied claims of entitlement to service connection for a nervous condition and PTSD are reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

After having carefully considered the matter of entitlement to service connection for an acquired psychiatric condition, the Board believes the Veteran's claim must be remanded for further development.  

The Veteran's January 2012 VA examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD.  The examiner determines that the Veteran experienced an in-service "stressor," but does not have a current diagnosis of PTSD.  In August 2004, the Veteran was diagnosed with PTSD by a VA psychologist.  The January 2012 examiner fails to discuss this previous diagnosis.  It is unclear if the examiner was aware of the previous diagnosis or if such disability or if such disability existed at one time, but resolved prior to the January 2012 examiantion .  

In addition, the examiner diagnoses the Veteran with anxiety disorder and concludes that the etiology is "most likely in [] childhood, and aggravated by military service, however presently most likely back to baseline."  The diagnosed anxiety disorder, or any psychiatric condition, was not noted upon entry in service.  Thus, the Veteran is presumed to have been sound upon entry.  On remand, the Veteran should be afforded an examination to ascertain the Veteran current acquired psychiatric disability existed prior to service and was aggravated therein.  

In light of the foregoing, the Board finds that a new examination is warranted to reevaluate whether the Veteran has a current diagnosis of PTSD, and the etiology of the Veteran's anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for a psychiatric condition, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Upon receipt of any new records, schedule the Veteran for a VA examination for an acquired psychiatric disorder with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinions offered by the examiner, the examiner should discuss the Veteran's previous diagnoses of PTSD in August 2004 and anxiety disorder in January 2012.  If the Veteran has any other diagnoses of PTSD, note the dates of the diagnoses, so that VA may determine if they are within the appellate period.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran, including Axis I diagnoses of any psychiatric disorders, that are currently shown, or manifested at any time since July 2010. 

 a)  If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or anxiety disorder.

b)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c)  If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

d)  If the examiner believes that an acquired psychiatric condition preexisted the Veteran's entrance into service, the examiner should provide a detail explanation of how he or she reached such conclusion and the evidence relied upon in making such determination.  

Additionally, the examiner should provide an opinion as to whether the preexisting disability was or was not permanent worsening beyond the normal progression of the disability during the Veteran's active service.  Again, the examiner should provide a detail explanation of how he or she reach such conclusion and the evidence relied upon in making such determination.  

A complete rationale must be given for all opinions and conclusions. Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


